                                      ___________________________________  _______________________________
                                                                                ______________________
                                                    ________________________________________________.




                                      UNITED        STATES          DISTRICT          CouRT


                            for the                     District of                           New Jersey

                   United States of America
                              v.                                                  ORDER SETTING CONDITIONS
                                                                                         OF RELEASE
                        Watson Guillaume
                         Defendant                                                        Case Number: 2:18-CR- (C )2

IT IS ORDERED on this               day of OCTOBER, 2018 that the release of the defendant is subj ect to the following
conditions:
        (1) The defendant must not violate any federal, state or local law while on release.
        (2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by
            42 U.S.C. § 14135a.
        (3) The defendant must immediately advise the court, defense counsel, and the U.S. attorney in writing before
            any change in address and/or telephone number.
        (4) The defendant must appear in court as required and must surrender to serve any sentence imposed.

                                                           Release on Bond

Bail be fixed at $ 25,000 and the defendant shall be released upon:

      (X) Executing an unsecured appearance bond ( ) with co-signor_________________
      ( ) Executing a secured appearance bond ( ) with co-signor(s)                                               and ( )
                                                                                                                        ,


          depositing in cash in the registry of the Court   ¾ of the bail fixed; and/or ( ) execute an agreement to
          forfeit designated property located at                                                     Local Criminal Rule
          46.1(d)(3) waived/not waived by the Court.
      ( ) Executing an appearance bond with approved sureties, or the deposit of cash in the full amount of the bail in lieu
          thereof

                                                  Additional Conditions of Release

Upon finding that release by the above methods will not by themselves reasonably assure the appearance of the defendant and the
safety of other persons and the community, it is further ordered that the release of the defendant is subject to the condition(s) listed
below:

IT IS FURTHER ORDERED that, in addition to the above, the following conditions are imposed:
      ( X ) Report to Pretrial Services (“PTS”) as directed and advise them immediately of any contact with law enforcement
            personnel, including but not limited to, any arrest, questioning or traffic stop.
      (   ) The defendant shall not attempt to influence, intimidate, or injure any juror or judicial officer; not tamper with any
            witness, victim, or informant; not retaliate against any witness, victim or informant in this case.
      ( ) The defendant shall be released into the third party custody of
             who agrees (‘a,) to supervise the defendant in accordance with all the conditions of release, (b,) to useeveiy effort
             to assure the appearance of the defendant at all scheditled court proceedings, and (c) to noti/ the court
             immediately in the event the defendant violates any conditions of release or disappears.


              Custodian Signature:                                            Date:

                                                                                                                              PAGE 1   oF3
                                                                                                      ________,or
                                                            ______________________________________________________
                                                                                        _______




(X)
          The defendant’s travel is restricted to (X) New Jersey (   ) unless approved by Pretrial Services (PTS).
(X    ) Surrender passport and travel documents to PTS. Do not apply for new travel documents.
(X    ) Substance abuse testing and/or treatment as directed by PIS. Refrain from obstructing or tampering with substance
          abuse testing procedures/equipment.
(     )   Refrain from possessing a firearm, destructive device, or other dangerous weapons. All firearms in any home in
          which the defendant resides shall be removed and verification provided to PTS.
(     )   Mental health testing/treatment as directed by PTS.
(     )   Abstain from the use of alcohol.
(     )   Maintain current residence or a residence approved by PTS.

      )   Maintain or actively seek employment and/or commence an education program.

(     )   No contact with minors unless in the presence of a parent or guardian who is aware of the present offense.
(     )   Have no contact with the following individuals:
(     )   Defendant is to participate in one of the following home confinement program components and abide by all the
          requirements of the program which (X) will or ( ) will not include electronic monitoring or other location
          verification system. You shall pay alt or part of the cost of the program based upon your ability to pay as
          determined by the pretrial services office or supervising officer.
            ( ) (i) Curfew. You are restricted to your residence every day ( ) from                  to             ( ) as
                       directed by the pretrial services office or supervising officer; or
           ( ) (ii) Home Detention. You are restricted to your residence at all times except for the following:
                       education; religious services; medical, substance abuse, or mental health treatment; attorney
                       visits; court appearances; court-ordered obligations; or other activities pre-approved by the
                       pretrial services office or supervising officer. Additionally, employment ( ) is permitted ( )
                       is not permitted.
           ( )   (iii) Home    Incarceration. You are restricted to your residence under 24 hour lock-down except
                       for medical necessities and court appearances, or other activities specifically approved by the
                       court.
( )        Defendant is subject to the following computer/internet restrictions which may include manual inspection
           and/or the installation of computer monitoring software, as deemed appropriate by Pretrial Services. The
           defendant shall pay all or part of the cost of the monitoring software based upon their ability to pay, as
           determined by the pretrial services office or supervising officer.
           ( ) (i) No Computers defendant is prohibited from possession and/or use of computers or
                                      -




                 connected devices.
           ( ) (ii) Computer No Internet Access: defendant is permitted use of computers or connected
                                 -




                 devices, but is not permitted access to the Internet (World Wide Web, FTP Sites, IRC Servers, Instant
                 Messaging, etc);
           ( ) (iii) Computer With Internet Access: defendant is pennitted use of computers or connected devices, and
                       is permitted access to the Internet (World Wide Web, FTP Sites, TRC Servers, Instant Messaging,
                       etc.) for legitimate and necessary purposes pre-approved by Pretrial
                       Services at [ I home [ ] for employment purposes.
              ) (iv) Consent of Other Residents -by consent of other residents in the home, any computers in the home
                       utilized by other residents shall be approved by Pretrial Services, password protected by a third
                       party custodian approved by Pretrial Services, and subject to inspection for compliance by Pretrial
                       Services.


          ( ) Other:
           ( ) Other:



                                                                                                                     Page 2 of3
                                       ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED Of THE FOLLOWING PENALTIES AND SANCTIONS:
                          Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for
 your arrest, a revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court
 and could result in imprisonment, a fine, or both.
             While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than
 ten years and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This
 sentence will be consecutive (i.e., in addition to) to any other sentence you receive.
             It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
 tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate
 or attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
 intimidation are significantly more serious if they involve a killing or attempted killing.
             If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
 you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
                  (1) an offense punishable by death, life imprisonment, or imprisomuent for a term of fifteen years or more you—




                        will be fined not more than $250,000 or imprisoned for not more than 10 years, or both;
                  (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years you will
                                                                                                                           —




                        be fined not more than $250,000 or imprisoned for not more than five years, or both;
                  (3) any other felony you will be fined not more than $250,000 or imprisoned not more than two years, or both;
                                      —




                  (4) a misdemeanor— you will be fined not more than $100,000 or imprisoned not more than one year, or both.
                  A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you
 receive. In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                Acknowledgment of the Defendant

                I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey
 all conditions of release, to appear as directed, and surrender to serve ai sentence imposed. I am aware of the penalties and
 sanctions set forth above.
                                                                   4)          1
                                                                    ii
                                                                                Defendant ‘s Signature

                                                                                  Newark. New Jersey
                                                                                     City and State
                                          Directions to the United States Marshal

    (X) The defendant is ORDERED released after processing.
    ( ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or
        judge that the defendant has posted bond and/or complied with all other conditions for release. If still in
        custody, the defendant must be produced before the appropriate judge at the time and place specified.




   Date:         October ,20I8
                                                                              Jttdicial Officer ‘s Signature

                                                                                .Jose L Iinares IJ.S.D..J
                                                                               Printed name and title

   (REv. 4/09)                                                                                                            PAGE 3 OF 3
